DETAILED ACTION

 Rejoinder
Claims 1-6, 11-12, 14, and 17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8 and 10, directed to species previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Thus, the instant application is in condition for allowance except for the presence of claims 15 and 16 directed to an invention non-elected without traverse.  The invention is not rejoinder eligible, as the non-elected invention is a method of making a composition, but the composition is not the product which is allowed (an intraocular lens). Accordingly, claims 15 and 16 have been cancelled.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeffrey Lomprey on 14 December 2021.

The application has been amended as follows: 

Claim 1, last line, “fully equilibrated in water.” has been replaced with
 --- fully equilibrated in water; and
wherein the intraocular lens comprises a hydrophilic copolymer comprising about 40% to about 60%, by weight of the copolymer, of one or more second monomeric subunits, wherein the one or more second monomeric subunits comprise 2,3-dihyoxypropyl methacrylate. ---
Claim 9 has been cancelled without prejudice thereto.
Claim 14, last line, “fully equilibrated in water.” has been replaced with 
--- fully equilibrated in water; and
wherein the intraocular lens comprises a hydrophilic copolymer comprising about 40% to about 60%, by weight of the copolymer, of one or more second monomeric subunits, wherein the one or more second monomeric subunits comprise 2,3-dihyoxypropyl methacrylate. ---
Claims 15 and 16 have been cancelled without prejudice thereto.
 Claim 17, last line, “fully equilibrated in water.” has been replaced with
--- fully equilibrated in water; and
wherein the intraocular lens comprises a hydrophilic copolymer comprising about 40% to about 60%, by weight of the copolymer, of one or more second monomeric subunits, wherein the one or more second monomeric subunits comprise 2,3-dihyoxypropyl methacrylate. ---


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be Mentak (US Patent Application Publication 2015/0038612). This reference discloses hydrophilic polymers used to prepare intraocular lenses (abstract & claim 1). However, while similar polymers are taught as compared to those which are claimed, the specific monomeric components required by the claimed invention are not suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Brian Gulledge/Primary Examiner, Art Unit 1699